                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                   Case No. 2:19-pt-1
 v.
                                                                   HON. JANET T. NEFF
 JOHN LARSON,

       Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed on November 15, 2019 by

the United States Magistrate Judge in this action. The Report and Recommendation was duly

served on the parties, and no objection has been made thereto within the time required by law.

       THEREFORE, IT IS ORDERED that:

       1.      The Report and Recommendation of the Magistrate Judge (ECF No. 23) is

approved and adopted as the opinion of the Court.

       2.      The petition to modify Defendant’s conditions of supervised release (ECF No. 8)

is DENIED.



Dated: December 3, 2019                                     /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
